Citation Nr: 1216748	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether there is clear and unmistakable error (CUE) in an August 1, 1993 rating decision which assigned an effective date of January 18, 1991 for the grant of a 60 percent evaluation for arthritis of the lumbar spine status post laminectomy with fusion and excision of a herniated disc and radiculopathy.

3.  Whether a June 6, 1997 rating decision should be further revised on the basis of CUE to assign an earlier effective date prior to January 18, 1991, for the grant of a total disability rating based on individual unemployability (TDIU).

4.  Whether a June 6, 1997 rating decision should be further revised on the basis of CUE to assign an effective date prior to January 18, 1991, for Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

5.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  The appellant in this matter is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2001 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's claims.

The Board remanded the issues of entitlement to service connection for the cause of the Veteran's death and DIC benefits in June 2003 for a hearing, and then in April 2004 for further development.  A videoconference hearing was held before the undersigned Veterans Law Judge in July 2003.  A transcript is of record.  In a June 2006 decision, the Board denied the appellant's claim for the cause of the Veteran's death and DIC benefits.

In an August 2008 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court), by means of a single-judge disposition, vacated and remanded the matter to the Board for further proceedings consistent with the decision.  In August 2009, the Board remanded the claims for further development, to include a VA medical opinion.  Although a medical opinion was obtained in September 2009, the Board found the opinion to be inadequate, and the Board again remanded the matter in August 2010 for another VA medical opinion.

The appellant appealed the issues of earlier effective dates for TDIU, the 60 percent disability evaluation for the Veteran's lumbar spine disability, and Eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 on the basis of CUE in the December 2011 RO decision to the Board in February 2012.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2000; his death certificate lists the immediate cause of death as aspiration pneumonia with underlying causes of cerebrovascular accident, hypertension, and diabetes mellitus.

2.  At the time of the Veteran's death, service connection was in effect for fracture, transverse processes, L1-2, 3, 4, left with subsequent lumbar laminectomy with fusion and excision of herniated disc with radiculopathies involving L4-S1 root levels, hereafter, "lumbar spine disability"; individual unemployability benefits were awarded as of January 18, 1991.

3.  The Veteran's lumbar spine disability was not a direct or contributing cause of his death.

4.  Hypertension and diabetes mellitus were first shown many years after discharge from active duty and there is no competent evidence linking these disorders to any service-connected disorder or directly to service.

5.  A relationship is not shown between the causes of the Veteran's death and any injury or disease during the Veteran's service.

6.  The appellant has failed to clearly and specifically set forth any alleged errors of fact or law in the August 1, 1993, rating decision, with regard to assigning an effective date earlier than January 18, 1991 for the 60 percent evaluation of arthritis of the lumbar spine status post laminectomy with fusion and excision of herniated disc and radiculopathy, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.

7.  The appellant has not identified with requisite specificity an instance of CUE in the facts as known or the law as applied at the time of the June 6, 1997 RO decision sufficient to further revise the decision and establish an undebatable error that would change the outcome of that decision and effectuate an earlier effective date prior to January 18, 1991 for the grant of TDIU and award of Dependents' Educational Assistance benefits.

8.  The evidence does not show that the Veteran was in receipt of or entitled to receive, compensation at the time of his death for a service-connected disorder that was rated totally disabling on either scheduler or unemployability basis for a period of 10 years immediately preceding death, or that he was so rated for a period of not less than 5 years from the date of discharge or other release from active service.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.312 (2011). 

2.  Neither hypertension or diabetes mellitus were incurred in or aggravated during the Veteran's active military service; none of these disorders may be presumed to have been incurred in service; and none of these disorders were proximately due to or the result of a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The claim for an effective date earlier than January 18, 1991 for the award of a 60 percent evaluation for arthritis of the lumbar spine status post laminectomy with fusion and excision of a herniated disc and radiculopathy on the basis of CUE in a RO rating decision dated August 1993 is without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2011).

4.  The criteria for further revision of the June 6, 1997 rating decision which granted an earlier effective date to January 18, 1991, but no earlier, for TDIU on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2011). 

5.  The criteria for further revision of the June 6, 1997 rating decision which granted an earlier effective date to January 18, 1991, but no earlier, for Dependents' Educational Assistance benefits on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5109A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2011).

6.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The Court further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. 

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini, supra.  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

During the course of the appeal, the Court issued a decision concerning the content of VCAA notices relevant to DIC claims.  In the context of a claim for DIC, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.  
With respect to the CUE claims, the Board notes that requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. 

Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court has held that VCAA does not apply to assertions of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

In this case, the appellant was issued a notice letter in March 2001, prior to the initial unfavorable decision.  Although issued prior to the initial unfavorable decision, the March 2001 letter failed to meet all four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2005, the RO issued a letter that met all four elements.  The May 2005 letter provided the appellant with a summary of the relevant evidence, and specifically notified her that VA would obtain all relevant evidence, including as to the Veteran's causes of death and service-connected lumbar spine disorder, and evidence in the custody of a federal department or agency, including VA, Vet Center, service department, Social Security, and other federal agencies.  She was advised that it was her responsibility to either send medical treatment records from the veteran's private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  Additionally, the appellant was asked to submit any evidence in her possession.  Although prior to the issuance of Hupp, the May 2005 letter substantially complied with the notice requirements.  No other evidence was identified or submitted by the appellant.  No specific response to the May 2005 letter was received by VA.  The appellant was also provided notice of applicable laws and regulations, and a discussion of the facts of the case, and the basis for denial in a January 2006 supplemental statement of the case (SSOC).  In response to the January 2006 SSOC, appellant indicated that she had no other information or evidence to submit.  The August 5, 2009 Board remand instructed that the appellant be provided the appropriate notice to comply with Hupp.  That remand instruction was complied with when the RO issued an August 27, 2009 letter to the appellant.

The appellant was collectively provided timely notice, and she has been provided with every opportunity to submit evidence and argument in support of her claims.  The Board recognizes that the appellant did not receive proper notice prior to her initial unfavorable decision; however, based upon the May 2005 letter, January 2006 SSOC, (which constitutes a readjudication of her claims), and August 2009 letter, the appellant has not be prejudiced by any timing deficiency in the notice.  In addition, no prejudice has been asserted by the appellant.  As such, the duty to notify the appellant was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of the appeal, the Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned, if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2001 letter did not include adequate notice of a disability rating and effective date for the service connection claim for cause of death claim on appeal.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Notification of disability ratings is not appropriate in this case.  Moreover, the service connection cause of death claim decided in this case is being denied.  As the claim is denied, any questions as to the appropriate effective date to be assigned are rendered moot. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

At the outset, the Board notes that some of the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 (1996). 

The claims file includes some service treatment records, including the separation examination and medical records pertaining to the Veteran's back injury in service, numerous VA medical records, hospital records, treatment reports, and VA examination reports, and statements and testimony from the appellant and her daughter.  An attempt was made to obtain records from the Social Security Administration (SSA); however, the SSA responded by indicating that those records no longer exist.  It does not appear that there are any other additional records that are necessary to obtain before proceeding to a decision in this case.  In September 2009, the appellant submitted an internet article on chronic low back pain, an article on physical activity and health from the Surgeon General Executive Summary, and an article on the cost and consequences of sedentary living from the Research Digest of the President's Council on Physical Fitness and Sports.  In addition, the appellant submitted a private medical opinion from Dr. R.M. dated in February 2010.  

In addition, the record shows that a VA medical opinion was provided in June 2011, which addressed any connection between the Veteran's service-connected back disability and his death.  The Board finds that the opinion is adequate, as the physician reviewed the claims file and based his opinion on an accurate understanding of the Veteran's medical history.  

In summary, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103and 5103A; 38 C.F.R. § 3.159.

Applicable Statutes and Regulations

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection for Cause of Death

Factual Background and Analysis

In February 2001, the appellant filed claims for service connection for cause of the Veteran's death and entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1318.  Review of the record shows that the Veteran died in December 2000.  His death certificate reflects that the immediate cause of death was aspiration pneumonia with underlying causes of cerebrovascular accident, hypertension, and diabetes mellitus.

As noted earlier, the service treatment records are not complete.  However, neither the appellant nor her representative has asserted that the Veteran had hypertension or diabetes mellitus during service. The claims file also does not show that the Veteran ever claimed that his hypertension or diabetes were first treated or diagnosed in service.  Separation examination dated in December 1945 indicated that his cardiovascular system was normal.  Blood pressure readings were 133/70.  Examination was also negative for findings involving diabetes mellitus. 

The post-service medical evidence showed that hypertension, and diabetes mellitus were first shown many years after discharge from active duty.  There was no reference to hypertension or diabetes mellitus in VA examination reports dated in December 1947 or November 1950. 

The first indication of hypertension was noted from blood pressure readings reported in a June 1954 VA examination.  The examination report showed readings of 158/90.  A diagnosis of hypertension, arterial, mild, was given.  The first diagnosis of diabetes mellitus was noted decades after service.  VA medical records in the 1980s noted that the Veteran's diabetes mellitus was well-controlled by medication.  In short, diagnoses of hypertension and diabetes mellitus were made many years after service.  Moreover, the evidence on file does not suggest the presence of symptoms of hypertension or diabetes until many years after service.  Therefore, the Veteran's hypertension and diabetes mellitus are not presumed to be incurred in service.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

In the March 2001 rating decision, the RO denied the appellant's claim for service connection for cause of death, finding that the Veteran's death was not due to his service-connected lumbar spine disability, or otherwise related to his active duty service.  In her testimony before the undersigned Veterans Law Judge, the appellant essentially asserted that the severity of the Veteran's lumbar spine problems prevented him from taking steps which would have helped alleviate the problem that caused his death. (T. 3, 12-13).  The appellant asserted that, following a fall approximately in 1997, the appellant asserted that the Veteran became bedridden until his death in 2000. (T. 10).  The Veteran also had breathing problems, which required oxygen treatment.  The appellant testified that he had difficulty applying the breathing device due to his severe back problems. (T. 11-12). 

At the time the Board received the claim, there was no etiological opinion determining whether indeed, the cause of death was due to service or his service-connected disability.  In her testimony, the appellant conceded that she did not have an etiological opinion relating the veteran's lumbar spine disability to service.  (T.6-7).  The appellant's daughter, however, testified that she recalled physicians talking about how the Veteran's back could be related to other health problems.  (T. 16). Nevertheless, there was no written evidence of a medical etiological opinion in the record.  As a result, the Board remanded this claim in April 2004 for, among other things, a medical etiology opinion to address the questions whether the Veteran's death was related to his service-connected lumbar spine disability. 

A September 2005 VA medical evaluation report indicated that it was the examiner's opinion that the Veteran's service-connected problems with the spine did not cause or contribute to his death.  The examiner stated that the Veteran had multiple health problems or medical conditions.  He also noted that, pneumonia is one of the most common causes of death in patients of the Veteran's age.  According to the examiner, he reviewed the claims file thoroughly and was certain that there was no relationship between the Veteran's service-connected lumbar spine disability and the multiple health problems which eventually lead to his death.

In an August 2008 Memorandum Decision, the Court vacated and remanded the instant matters.  The Memorandum Decision found that the September 2005 VA examiner "offered no affirmative explanation of his conclusion that the Veteran's spinal condition, or its effects on his daily life, did not cause or contribute to the Veteran's death, even though the appellant and her daughter had repeatedly described the Veteran's difficulty breathing as related to his back pain."  It was also noted that "the examiner's failure to explain the basis for his conclusion, or even to account for the appellant's argument, compromises the usefulness of the opinion."  Id.  Additionally, the Memorandum Decision determined that "the Board erred by relying on the flawed opinion to support its ultimate conclusion that the Veteran's death was not related to his service-connected condition.  See 38 C.F.R. § 4.2 (2011).

In order to comply with the August 2008 Memorandum Decision, the Board remanded the matter for an adequate medical opinion to be obtained regarding the cause of the Veteran's death in August 2009.

A VA medical opinion was obtained in September 2009.  The examiner stated that it was less likely as not (less than 50/50 probability) that the Veteran's service-connected back problem caused or aggravated his aspiration pneumonia, cerebrovascular accident, hypertension, or diabetes mellitus.

The examiner further stated that he was unable to give any response without resort to "speculation and conjecture" to the following contentions: 1) the Veteran, during his lifetime, repeatedly described breathing problems as related to back pain; 2) the Veteran's decreased mobility due to his service-connected back disorder "caused" the pneumonia which led to his death; and 3) while the Veteran's back injury residuals may not have been the direct cause of his death, his lack of mobility together with his age "greatly contributed" to the development of pneumonia which led to his death.

The Board determined that the VA examiner's opinion was inadequate and again remanded the matter in August 2010.

Thereafter, VA obtained a June 2011 VA medical opinion.  The physician concluded that the Veteran's service-connected lumbar spine condition of arthritis at L1-L4 status post laminectomy with fusion and excision of herniated disc and radiculopathy was less likely as not the cause of nor aggravated his aspiration pneumonia, cerebrovascular accident, hypertension, or diabetes.  The examiner also opined (through the use of the term "less likely as not") that the Veteran's service-connected back disability was not the cause of death; did not contribute substantially or materially to the cause of death; did not result to combine with the principle cause of death; did not aid or lend assistance to the production of death; and did not result in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the other diseases that primarily caused death.  

The examiner noted that there is no medical literature supporting the notion of a spinal condition causing or aggravating a cerebral vascular accident, hypertension, diabetes, or pneumonia.  He explained that there was no evidence establishing that a risk factor for aspiration pneumonia is a spinal condition.  The examiner noted that the Veteran had a stroke and seizures which are related factors for aspiration.  Ageing was noted as a factor which increased susceptibility to infection and increased mortality in pneumonia.  He noted that the presence of comorbidities like diabetes mellitus, dementia, and stroke increase mortality in infection as well.  He explained that infection is the primary cause of death in one-third of individuals aged 65 and older and is a contributor to death for many others.  Infection has a marked impact on morbidity in order adults.  Impaired immunity correlates more with an individual's disease burden than chronological age.  Older adults who have chronic diseases (e.g. diabetes, chronic obstructive pulmonary disease, or heart failure) are more susceptible to common infections and exhibit poorer vaccine responses than those who do not have underlying health issues.  The risk of infection is further exacerbated by communal residence or other social institutions for elderly persons in developed nations such as daycare programs or seniors centers.  Institutionalization is a major risk factor not only for acquiring disease in general, but for acquiring disease due to antibiotic resistant organisms.  The examiner noted that adults aged 65 years and older account for more than 50 percent of all pneumonia.  Comorbidity was the strongest independent predictor of mortality in older patients with community acquired pneumonia.  Conditions that predispose to aspiration were noted as: altered consciousness; alcoholism; seizures; cerebrovascular accident; head trauma; general anesthesia; drug overdose; dysphagia; esophageal disorders including stricture, neoplasm, diverticula, tracheoesophageal fistula, incompetent sphincter; neurological disorder; multiple sclerosis; Parkinson disease; myasthenia gravis; pseudobulbar palsy; mechanical disruption of the usual defense barriers; nasogastric tube; endotracheal intubation; tracheostomy; upper gastrointestinal endoscopy; bronchoscopy; protracted vomiting; gastric outlet obstruction; large-volume nasogastric tube feedings; pharyngeal anesthesia; general debility; and recumbent position.

The examiner recognized that a sedentary life may contribute to less control of hypertension and diabetes and other conditions.  He noted, though, that there were other risk factors which could be related to development of these conditions and documentation of this is in medical literature.  The examiner stated that the Veteran had a diagnosis of hypertension in the 1970s and he had a medical disability for his back in late 1968, and that while a sedentary life predisposes to poor control of hypertension and diabetes, other factors of lifestyle, alcohol abuse, diet, and genetic factors play a role in the development of these conditions.  Hypertension is more common in the black population and the most common cause of hypertension is unknown.  The examiner noted that this Veteran was African-American and he had a history of alcohol abuse as per records, which are risk factors in type 2 diabetes as cells become resistant to the action of insulin and the pancreas is unable to make enough insulin to overcome this resistance.  Instead of moving into your cells, sugar builds up in your bloodstream.  Exactly why this happens is uncertain, it is believed that genetic and environmental factors play a role in the development of type 2 diabetes.  The examiner considered the evidence in favor of other factors causing his stroke, hypertension, and diabetes mellitus.  

As for the statement that the Veteran's breathing problems were related to his back pain, the examiner stated: there was no evidence of significant complaints of breathing problems documented in records until June 2000 when he was admitted to the hospital due to pneumonia.

The examiner also found that there was no evidence that the Veteran's decreased mobility due to his service-connected back disorder caused his pneumonia which led to his death.  The examiner noted that the Veteran had a stroke in the 1990s and his mobility was impaired after the stroke.  

The examiner lastly found that there was no evidence that the Veteran's back injury residuals were a direct cause of his death or his lack of mobility which greatly contributed to the development of pneumonia which led to his death.  As per the medical literature, risk factors included hypertension.

A private medical opinion submitted by the appellant in February 2010 from Dr. R. M. noted that the Veteran's service-connected back disability seriously affected his work and by 1975, the Veteran was unemployable which severely limited his physical activities.  This examiner noted that according to the U.S. Surgeon General, regular physical activity prevents or delays the development of high blood pressure, and exercise reduces blood pressure in people with hypertension.  According to the U.S. Surgeon General, regular physical activity lowers the risk of developing non-insulin dependent diabetes mellitus; and according to the President's Council on Physical Fitness and Sports, sedentary living is a major cause of death.  

Dr. R.M. opined that it is at least as likely as not that the Veteran's low back condition resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the other disease that primarily caused death.  Dr. R.M. noted that the Veteran had hypertension for 39 years and diabetes mellitus for 28 years.  He concluded that the Veteran's severe low back condition prevented him from minimizing the long term consequences of diabetes and hypertension due to his inability to adequately exercise.  

In this case, the appellant essentially contends that the Veteran's service-connected back disability had a role in his death.  However, the probative and persuasive evidence of record fails to show that the Veteran's service-connected disability caused, contributed to cause, or aided or lent assistance to the Veteran's demise.  As set forth above, the Board has reviewed the positive and negative evidence of record.  

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, when evaluating the ultimate merits of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the June 2011 VA physician who also reviewed the Veteran's medical records and provided a clear rationale for his conclusions.  Although Dr. R.M., in his February 2010 opinion concluded that it was at least as likely as not that the Veteran's low back condition resulted in debilitating effects and general impairment of health to an extent that it rendered the Veteran materially less capable of resisting the effects of the other disease that primarily caused death, he did not further elaborate on his statement.  The VA physician's opinion recognized that a sedentary life may contribute to less control of hypertension and diabetes and other conditions, but the examiner elaborated indicating that other factors of lifestyle such as alcohol abuse, diet, and genetic factors play factors in development of these conditions.  The VA examiner noted that the Veteran had a history of alcohol abuse which was a risk factor in type 2 diabetes.  The VA examiner also noted that hypertension was more common in the black population.  The VA examiner also considered the evidence in favor of other factors causing the Veteran's stroke, hypertension, and diabetes mellitus which Dr. R.M. did not.  Dr. R.M., did not mention the effect of the Veteran's stroke in the 1990s on mobility.  In addition, the VA examiner noted that there was no evidence of significant complaints of breathing problems documented in the records until June 2000 when the Veteran was admitted to the hospital due to pneumonia in addressing the contention that the Veteran's breathing problems were related to his back pain.  The VA examiner also noted no evidence that a risk factor for aspiration pneumonia was a spinal condition and that aging was noted as a factor which increased susceptibility to infection and increased mortality in pneumonia.  

Although Dr. R.M. points to literature from the U.S. Surgeon General concerning regular physical activity preventing or delaying development of high blood pressure and diabetes, as well as the President's Council on Physical Fitness and Sports concerning sedentary living as a major cause of death, this literature does not specifically relate to the Veteran's circumstances and lifestyle.  The June 2011 VA opinion provided detailed and coherent rationale as it applied to the Veteran's particular medical history.  Dr. R.M. did not address the Veteran's medical history or give a detailed rationale for his opinion that the Veteran's service-connected back disability prevented him from minimizing the long term consequences of diabetes and hypertension due to his inability to exercise.  In short, Dr. R.M.'s opinion was based on a rather tenuous theory supported by literature which spoke in terms of generalities.  The VA physician's opinion took into account medical history, including risk factors that Dr. R.M. either ignored, or was not aware.

For the above reasons, the Board finds that the probative value of the June 2011 VA medical opinion outweighs that of Dr. R.M.'s opinion.  In short, then, the evidence as a whole shows that the Veteran's service-connected back disability did not cause, aid or led assistance to the production of death, nor resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the other diseases that primarily caused death.

The Board acknowledges the arguments set forth by the appellant and her representative concerning the relationship between the Veteran's service-connected back disability and his death clearly, however, the matter of the relative contribution of a back disorder to death, particularly when the death was directly attributed to a combination of diseases, is far outside the realm of lay expertise.  In this case, the appellant simply does not possess the competence to offer her own opinion as to etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as laypersons, these opinions as to medical causation do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the preponderance of the medical evidence shows that the Veteran died from aspiration pneumonia.  Pneumonia did not originate in or as a result of service and was not caused or chronically worsened by service-connected back disability.  Further, a back disability did not otherwise cause or contribute substantially or materially to the Veteran's death.  Finally, the Veteran's death is not otherwise etiologically related to service.

The claim is denied.

CUE and DIC under 38 U.S.C.A. § 1318

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 
 CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Id; 38 C.F.R. § 3.22.

The Veteran died in December 2000, and at the time of his death service connection was in effect for fracture, transverse processes, L1-2, 3. 4, left with subsequent lumbar laminectomy with fusion and excision of herniated disc with radiculopathies involving L4-S1 root levels (lumbar spine disability) rated at 60 percent disabling, effective January 18, 1991.  A total disability rating due to individual unemployability (TDIU) was granted in a June 1997 rating decision; the effective date was July 7, 1994.  The issue of Eligibility to Dependents' Educational Assistance was also established effective July 7, 1994.

The Board notes that when the appeal was remanded in August 2010 the appellant and her representative asserted clear and unmistakable error (CUE) in the August 1993 and June 1997 RO rating decisions.  The appellant stated the Veteran filed a claim for an increased rating for his back disability in November 1990, which was increased to 60 percent in an August 1993 rating decision, effective January 18, 1991, the date medical evidence indicated an increase in the Veteran's disability. 

The appellant contends that the effective date should have been November 1990 or earlier, and that VA "without medical substantiation," attributed the Veteran's increased symptomatology to a post-service injury.  The appellant further contends that the RO should have considered the Veteran's unemployability in this decision. 

Additionally, within one year of the issuance of the August 1993 rating decision, in July 1994, the Veteran filed a formal claim for a total rating based on individual unemployability (TDIU), which was granted in June 1997 with a July 1994 effective date. 

Here, the appellant claims CUE was committed in this decision because the claim for TDIU was received within one year of the August 1993 rating decision, medical evidence showed unemployability, and therefore the effective date should have been prior to 1994. 

The issue of whether there was CUE with respect to either the August 1993 and/or June 1997 rating decisions had not been addressed by the RO in the first instance, and, consequently, the Board could not adjudicate the matter and the issues were remanded to the RO.

In a rating decision dated in December 2011, the RO found CUE in the assignment of an effective date of July 7, 1994 for TDIU; the December 2011 rating action revised the effective date for the award of TDIU to January 18, 1991.  Consistent with the effective date of the 60 percent evaluation for arthritis of the lumbar spine status post laminectomy with fusion and excision of herniated disc and radiculopathy.  The effective date for the award of Eligibility to Dependents' Education Assistance was also revised to January 18, 1991. 

This same rating decision did not find CUE in the RO's August 1993 rating decision which assigned an effective date of January 18, 1991 for the Veteran's arthritis of the lumbar spine status post laminectomy with fusion and excision of herniated disc and radiculopathy.  

I.  CUE

A.  August 1993 Rating Decision

In this case, the appellant essentially contends that CUE exists with respect to the August 1, 1993 RO rating decision which granted an increased rating of 60 percent for the Veteran's back disability from January 18, 1991.  The appellant contends that at the time the decision was issued, the evidence of record established entitlement to an increased disability rating long before 1991.  The appellant argues that the Veteran filed his claim for increase in November 1990 and that the Veteran's 60 percent disability rating should have been effective on the date of claim for increase.  

At the time of the August 1993 rating decision, outpatient treatment records were obtained by the RO showing treatment for a variety of nonservice connected disabilities in the late 1980s.  The rating decision dated in December 1990 denied an increased evaluation for the Veteran's back disability as there was no treatment shown for service connected disabilities.  After further development as a result of a December 1991 Board remand, VA outpatient treatment records were obtained and showed the Veteran was seen for complaints of low back pain with radiculopathy symptoms on January 18, 1991.  A VA examination was conducted in January 1993 and showed the Veteran had difficulty getting out of a chair and needed assistance with his left leg.  The lower extremity showed generalized atrophy and proximal and distal muscles perhaps slightly greater in the left calf.  He showed positive straight leg raising test bilaterally.  Motor examination of the iliopsoas was 4/5 on the left and possibly 4+/5 on the right.  Quadriceps in hamstrings were 4/5 on the left and possibly 4+/5 on the right although there was some give way secondary to pain.  Gastrocnemius was 5/5 bilaterally.  There was absent vibration in toes bilaterally and decreased joint position sense in both distal lower extremities.  The examiner's impression was of status post lumbar laminectomy with fusion and excision of herniated disc left with symptoms of bilateral left greater than right radiculopathies involving the L4-S1 root levels.  The examiner opined that the Veteran continued to be disabled from chronic low back pain directly related to his wartime injuries which had also resulted in degenerative changes and postoperative changes which have contributed to radicular pains in his legs left greater than right atrophy and weakness.  Based upon this examination, the RO increased the Veteran's evaluation to 60 percent effective from the date increase in disability was shown, namely the outpatient treatment report of January 18, 1991.

The law in effect at the time of the August 1, 1993 rating decision as it relates to the Veteran's lumbar spine disability provided for a 20 percent evaluation for moderate intervertebral disc syndrome (IVDS) with recurring attacks.  A 40 percent rating was prescribed for severe IVDS with recurring attacks, with intermittent relief.  A 60 percent rating was prescribed for pronounced intervertebral disc syndrome with pronounced persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1993).  

Upon review of the appellant's hearing testimony and written statements and contentions in support of this claim/appeal, the Board finds that her request for revision of the prior rating decision on the basis of CUE has not been pled with sufficient specificity.  The appellant has generally alleged that the Veteran's back symptoms more appropriately reflected an evaluation of 60 percent prior to January 18, 1991, the date of the outpatient treatment records.  She asserts that the RO's finding that the Veteran's symptoms did not approximate an evaluation of 60 percent at the time of his claim for an increased rating in November 1990 in the August 1, 1993 rating decision was clearly and unmistakably erroneous.  

The appellant has not specifically set forth the alleged error or errors of fact or law in the prior rating decision or explained why the result would have been manifestly different but for the alleged error or errors.  She merely argues that the evidence should have been weighed differently.  As a matter of law, such allegation can not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

Therefore, for reasons set out above, the Board concludes that the appellant has not pointed to any error of fact or any error in the application of the law in the prior final RO rating decision which would compel the conclusion that the result would have been manifestly different but for the error.  The appellant's request for an earlier effective date on the basis of CUE in the prior rating decision has not been pled with sufficient specificity to raise a valid claim.  In consideration thereof, the Board finds that dismissal of the claim is warranted.  See Simmons, supra.

B.  June 1997 Rating Decision

In a rating decision dated December 12, 2011, the RO found CUE in a June 6, 1997 rating decision which granted an earlier effective date of July 7, 1994 for the Veteran's TDIU and award of basic eligibility to Dependents' Educational Assistance.  A claim for a total evaluation based on being unemployable was received on July 7, 1994.  The rating decision of August 1, 1993 established sufficient scheduler evaluation to grant a total evaluation based on being unemployable under VA regulation 38 C.F.R. § 4.16.  The Veteran was notified of the August 1, 1993 rating decision on August 12, 1993.  The rating decision of August 1, 1993 assigned a 60 percent evaluation for arthritis of the lumbar spine status post laminectomy with fusion and excision of herniated disc and radiculopathy.  

As the claim for total evaluation based on being unemployable was received within one year of notification of the rating decision establishing sufficient scheduler evaluation, the RO noted in the December 2011 decision that VA should have assigned an effective date of January 18, 1991, the effective date of the 60 percent evaluation for low back disability.  The RO determined that the June 6, 1997 rating decision was clearly and unmistakably erroneous in assigning an effective date of July 7, 1994 for TDIU.  In addition, the RO found that the June 6, 1997 rating decision that assigned an effective date of July 7, 1994 for the award of basic eligibility to Dependents' Education Assistance was clearly and unmistakably erroneous and assigned an effective date of January 18, 1991.

The appellant argues that the VA erroneously granted effective dates consistent with the Veteran's July 1994 application, not the November 1990 claim for increase, and that the earlier effective should be granted to November 7, 1990.  

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16. 

In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Board finds that the arguments advanced by the appellant do not allege clear and unmistakable error with the requisite specificity to further revise the June 6, 1997 rating decision to assign an earlier effective date prior to January 18, 1991. See Simmons, supra.  Her arguments are tantamount to a disagreement as to how the facts were weighed or evaluated in the June 6, 1997 rating decision.  Prior to January 18, 1991, the Veteran's back disability was evaluated as 20 percent disabling.  As of that date, it was 60 percent disabling.  As explained above, the effective date of January 18, 1991 for the award of a 60 percent rating remains undisturbed.  Accordingly, the Board finds that a CUE claim has not been raised with respect to further revising the June 6, 1997 rating decision assigning an earlier effective date prior to January 18, 1991, and no further discussion of CUE is warranted.  Based on the procedural history of this case, there is no legal basis for an effective date earlier than January 18, 1991.  The appellant has presented no contentions other than those amounting to disagreement as to how the RO weighed the facts in June 1997.

For the purposes of DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if the veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  

After reviewing the record, the Board finds that the December 2011 rating decision correctly determined that the Veteran met the criteria for a permanent and total disability rating for compensation purposes on January 18, 1991, the effective date of his TDIU.  As discussed in the prior section, the effective date of the TDIU remains January 18, 1991.  Therefore, there simply was no legal basis to assign an effective date prior to January 18, 1991 for the award of DEA benefits.   As discussed above, the appellant has presented no contentions other than those amounting to mere disagreement as to how the RO weighed the facts in June 1997.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede January 18, 1991.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The effective date of January 18, 1991 for the award of DEA remains undisturbed, and the appellant's claim is denied.

II.  38 U.S.C.A. § 1318

The Board observes that DIC claims are not subject to "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147 (2008).  Therefore, it need not consider whether the Veteran hypothetically would have been entitled to a total disability rating for at least ten years preceding his death based on evidence in the claims folder or in VA custody prior to his death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in January 1946 and died in December 2000.  Also noted above, he was not granted a 100 percent rating until January 1991, the date entitlement to TDIU arose.  As explained in the section above, the effective date of January 18, 1991 for the award of TDIU will not be disturbed.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.  Finally, there were no service department records in existence at the time of any prior VA decision, that were not considered by such prior final VA decision during the Veteran's lifetime, such as would provide a basis for reopening the previously denied claim and awarding retroactive TDIU benefits.

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 9 Vet. App. 261 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

The claim of entitlement to an effective date earlier than January 18, 1991, for the grant of a 60 percent evaluation for arthritis of the lumbar spine status post laminectomy with fusion and excision of a herniated disc and radiculopathy, based on CUE, is dismissed.

The claim for further revision of a June 6, 1997 rating decision on the basis of CUE to assign an earlier effective date prior to January 18, 1991, for the grant of a total disability rating based on individual unemployability (TDIU) is dismissed.

The claim for further revision of a June 6, 1997 rating decision on the basis of CUE to assign an earlier effective date prior to January 18, 1991, for the award of basic eligibility to Dependents' Educational Assistance is dismissed.


DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


